ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                            )
                                          )
Amwaj Al-Sahel Company                    )          ASBCA No. 59640-950
                                          )
Under Contract No. W91GF5-09-P-0458)

APPEARANCE FOR THE PETITIONER:                       Mr. Hatem Rateb
                                                      Owner

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Jamal A. Rhinehardt, JA
                                                      Trial Attorney

                                  DISMISSAL ORDER

       On 22 October 2014, the contractor filed, under Rule l(a)(5), a request for an
order directing the contracting officer to render a decision on its claim. By letter dated
13 November 2014, government counsel informed the Board that the contracting officer
issued a decision on 12 November 2014.

       Accordingly, the Board dismisses this petition as moot.

       Dated: 17 November 2014



                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals




RICHARD SHACKLEFORD
Administrative Judge
Vice Chairman
Armed Services Board                             of Contract Appeals
of Contract Appeals
      I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5) of
the Armed Services Board of Contract Appeals in ASBCA No. 59640-950, Petition of
Amwaj Al-Sahel Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2